Citation Nr: 1109943	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1980 to May 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include as secondary to a service-connected spine disorder.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in St. Petersburg, Florida. 

Regarding the characterization of the Veteran's claim currently on appeal, the Veteran originally applied for service connection for a panic disorder with agoraphobia and depressive disorder in July 2004.  The Veteran also disputed the characterization of his claim in an August 2006 statement.  In this regard, over the course of his treatment and during his VA medical examinations, the Board notes that the Veteran's currently diagnosed acquired psychiatric disorder has been described under varying diagnoses.  In September 1999, the Veteran was described as experiencing depression and panic attacks.  Then, in December 1999 he was diagnosed with a panic disorder.  Subsequently, an April 2000 private treatment record from M. Denburg, Ph.D, Psychologist, characterized the Veteran's acquired psychiatric disorder as a panic disorder with agoraphobia with a moderate to severe depressive disorder not otherwise specified.  A May 2000 VA medical treatment record indicated that the Veteran was experiencing a dysthymic disorder, obsessive compulsive disorder, panic disorder with agoraphobia, and a chronic pain disorder associated with both a psychological and a general medical condition.  Shortly after this, a June 2000 VA medical treatment record indicated that the Veteran was experiencing a panic disorder with attention-deficit hyperactivity disorder not otherwise specified with a mood disorder due to chronic back pain with depressive features.  A July 2005 VA psychiatric examination was provided by the AOJ to properly identify the Veteran's disorder, this examiner concluded that the Veteran's acquired psychiatric disorder was more appropriately defined as a bipolar disorder, not otherwise specified.  A June 2006 VA medical treatment record noted the July 2005 examiner's report, but indicated that the Veteran was still experiencing anxiety, panic and depression.  Finally, the VA medical examination of October 2010 indicated that the Veteran was experiencing major depression, with a panic disorder with agoraphobia.  As such, the physicians tasked with treating and assessing the Veteran's psychiatric health have provided multiple characterizations of the disorders that he has been experiencing.

The Board is aware that different examiners will sometimes use different language when describing a particular disorder, and this may be particularly so in the case of an evolving acquired psychiatric disorder.  38 C.F.R. § 4.2.  Therefore, to afford the Veteran the fullest consideration of his claim and to follow the United States Court of Appeals for Veterans Claims' (Court's) guidance in this matter, the Board has characterized the Veteran's current claim as one for an acquired psychiatric disorder to broadly encompass all manifestations of the Veteran's psychiatric disorders evident in the record, including all of the relevant diagnoses provided by the Veteran's various treating physicians and the VA medical examiners as reviewed above.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently experiences an acquired psychiatric disorder.

2.  There is no competent evidence showing that the Veteran's current acquired psychiatric disorder is related to his active military service or is secondary to, or otherwise aggravated by, his service-connected spine disorder or that his acquired psychiatric disorder manifested within one year after service discharge.



CONCLUSION OF LAW

An acquired psychiatric disorder is not due to or aggravated by the Veteran's service-connected spine disorder, nor was it incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in March 2005.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about some of the information and evidence not of record that was necessary to substantiate his service connection claim on a secondary basis; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that the March 2005 VCAA notice letter did not fully advise the Veteran as to all the types of evidence which might be used to show his acquired psychiatric disorder was connected to service.  In this instance, the letter did not provide the Veteran with notice that service connection could be awarded on a direct basis.  However, the Veteran has specifically argued that his acquired psychiatric disorder is directly due to or aggravated by his service-connected low back disorder.  See the Veteran's July 2004 claim, August 2006 statement, June 2008 notice of disagreement (NOD), and July 2009 substantive appeal (VA Form 9).  There is also no medical or other evidence to indicate that the Veteran's acquired psychiatric disorder may be directly related to the Veteran's military service in any way, such that further notice for proving service connection on this basis is moot.  Even so, the May 2009 statement of the case (SOC) explicitly advised the Veteran on the issue of service connection on a direct basis, and provided the Veteran with the complete requirements for service connection on both a direct and secondary basis, such that a reasonable person would be aware of these elements of their claim.  See Mlechick v. Masfield, 503 F.3d 1340, 1344(Fed. Cir. 2007) (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the notice what was needed).  This was followed by the October 2010 supplemental SOC (SSOC), which reviewed the Veteran's claim in light of evidence received after the May 2009 SOC.  In light of the fact that there is no evidence presented by the Veteran or his representative or by the record of any direct connection between the Veteran's service and his current acquired psychiatric disorder, or contained in the medical evidence of record, and that the Veteran was reasonably aware of the possibility of proving a claim on this basis, the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his service connection claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board had erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).  In short, there has been no prejudice to the Veteran's ability to pursue his claim due to the lack of complete VCAA notice regarding asserting a claim for direct service connection.

The Board also acknowledges the AOJ did not provide pre-decisional VCAA notice that a disability rating and an effective date will be assigned if service connection is granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since service connection is being denied, no disability rating or effective date will be assigned on this basis, so not providing additional notice concerning these downstream elements of the claim is also moot and, therefore, at most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the January 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), extensive VA treatment records, two VA medical examinations with opinions regarding any relationship between the Veteran's acquired psychiatric disorder and his service-connected back disorder, private medical evidence as identified by the Veteran, and Social Security Administration (SSA) records relevant to the claim currently on appeal.  The Veteran has submitted personal statements, and certain duplicate VA medical treatment records.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the Veteran was provided with an examination in July 2005, the examiner provided an addendum in September 2008 which indicated that the Veteran's current acquired psychiatric disorder was a congenital disorder unrelated to his spine condition.  However, in light of new medical evidence as well as conflicting medical opinions and diagnoses, and to consider the possibility of aggravation of a nonservice-connected condition by a service-connected condition, the Veteran was provided with a second examination and opinion in October 2010.  At that time, the examiner indicated that the Veteran's acquired psychiatric disorder and his spine disorder interacted, but it would be impossible for the examiner to provide any opinion regarding causation or aggravation because of the Veteran's other multiple contributing factors.  

The Court has indicated that care must be taken in light of a medical opinion which indicates that the etiology of a condition cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual cause cannot be selected from multiple potential causes).  In this instance, the October 2010 VA psychological evaluation explicitly indicated that the examiner could not determine the relationship between the Veteran's acquired psychiatric disorder and his service-connected spine disorder due to the multiple other potential causes and aggravating factors.  As such, the October 2010 VA medical examination satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, such as psychoses, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for an Acquired Psychiatric Disorder, to Include as Secondary to or Aggravated by a Service-Connected Spine Disorder

The Veteran has alleged that his acquired psychiatric disorder has developed as due to or aggravated by his service-connected spine disorder.  See the Veteran's July 2004 claim, August 2006 statement, June 2008 NOD, and July 2009 VA Form 9.  

The first requirement for any service-connection claim - on either a direct or secondary basis - is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

In this case, the first evidence of an acquired psychiatric disorder is from the VA medical treatment recorded in October 1999 showing treatment for depression.  The Veteran's VA medical treatment records reveal that in December 1999, the Veteran was diagnosed with panic attacks.  In May 2000, he was diagnosed with dysthymic disorder, obsessive compulsive disorder, a panic disorder, and a chronic pain disorder.  In June 2000, he was diagnosed with a panic disorder, attention-deficit/hyperactivity disorder, not otherwise specified, and a mood disorder.  The VA medical treatment records show that he has since received ongoing treatment for these disorders.  A private treatment record dated in April 2000 also indicates a diagnosis of panic disorder with agoraphobia and a depressive disorder.  His subsequent VA psychiatric examinations indicated in July 2005 that he was experiencing a bipolar disorder, and in October 2010 he was indicated as experiencing major depression and a panic disorder with agoraphobia.  Therefore, despite the variation in the identification of the Veteran's acquired psychiatric disorder, it is clear that the Veteran has been diagnosed with, and receiving ongoing treatment for a number of years for, an acquired psychiatric disorder which may be considered for service connection.  

Consequently, the determinative issue is whether the Veteran's current acquired psychiatric disorder is attributable to his Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Federal Circuit Court has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board is required to consider all issues which have been raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court held that secondary service connection under 38 C.F.R. § 3.310 may be granted for aggravation of a Veteran's non-service-connected condition beyond its natural progression by a service-connected condition.  As such, the Board must consider all theories of entitlement, including whether or not the Veteran's acquired psychiatric disorder is the direct result of his service, secondary to his service-connected spine condition, and/or if the Veteran's non-service-connected acquired psychiatric disorder may have been aggravated beyond the natural progression by the Veteran's service-connected disorders.

In this case, as noted above, the Veteran has argued that his current acquired psychiatric disorder is due to his service-connected spine disorder.  The Board notes that the diagnosis of an acquired psychiatric disorder as due to a spine condition does not fall within the exceptions noted by the Federal Circuit Court, and as such is the type of determination requiring medical skill or knowledge.  Jandreau, 492 F.3d at 1377.  There is no evidence presented that the Veteran or his representative have the requisite training or experience necessary to render him competent to make such a determination.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran's acquired psychiatric disorder must be shown by competent evidence to be connected to the Veteran's military service, either as secondary to his service-connected disorders or as directly related to his military service.  

In the March 1997 rating decision, the Veteran was granted service connection for a spine disability, which may be connected to his current acquired psychiatric disorder for consideration of entitlement on a secondary or aggravated basis.  Velez v. West, 11 Vet. App. at 158; Wallin v. West, 11 Vet. App. at 512.  

In regards to medical opinions, the Board is presented with favorable, unfavorable, and ambiguous medical evidence.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this instance, the Veteran's VA medical treatment records have indicated at various times that there is a link between the Veteran's acquired psychiatric disorder and his service-connected spine disorder.  In October 1999, a treating nurse practitioner indicated that the Veteran was experiencing depression related to his chronic pain.  In June 2000, a treating nurse indicated that the Veteran was experiencing a mood disorder "due to chronic back pain with depressive features."  In September 2001, a treating nurse indicated that the Veteran was receiving therapy for depression related to his "back pain and panic attacks."  In November 2001, a treating physician indicated that the Veteran admitted "to feeling depressed because of [his] pain."  In August 2004, a treating nurse indicated that the Veteran's chronic back pain was "contributing to his depression."  Finally, in June 2006, a treating nurse and the Veteran's physician both indicated that the Veteran's acquired psychiatric disorder was "secondary to" the back pain for which the Veteran is service connected.  

In this instance, these opinions have been recorded by qualified medical professionals.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  (Holding that an examination required under 38 U.S.C.A. § 5103A may be conducted by a nurse practitioner, rather than a physician).  However, there is no "treating physician rule" requiring the Board to give more probative weight to these opinions.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  As such, it is the probative weight of the opinions provided which must be considered by the Board.  In this case, the statements provided have been provided essentially as statements of fact, without elaboration or explanation for the opinions reached.  In fact, the November 2001 and August 2004 statements appear to be based purely on the Veteran's own endorsement of the origin of his acquired psychiatric disorder, and without any further explanation or rationale.  The other opinions reviewed above have involved a review of the Veteran's record; however, the treating physicians have failed to provide an explanation or rationale regarding the relationship between the Veteran's service-connected spine disorder and his acquired psychiatric disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, these opinions are of reduced probative weight in light of the lack of any analysis to allow the Board to review the statements in light of the other evidence of record.  

In regards to the negative opinion of record, the July 2005 VA medical examiner indicated in the September 2005 addendum that the Veteran's acquired psychiatric disorder was "unrelated to his back condition or any military injuries that he received."  The examiner further indicated that the Veteran's disorder is an inherited disorder which the Veteran would have developed regardless of his military service, and that the Veteran's back condition and bipolar disorder were unrelated.  This opinion is also provided by a qualified medical professional.  However, the probative value of this opinion is weakened in that it fails to address the Veteran's history of sleep disturbance, sporadic depression, and bouts of anxiety, conceded in the notes from the examination, or to address if any of this may be due to aggravation of a nonservice-connected acquired psychiatric disorder by the Veteran's service-connected disorder.

Finally, the Veteran's October 2010 VA psychological examination indicated that it was "not possible" for the examiner to provide an opinion.  The examiner indicated that the Veteran's acquired psychiatric disorder and his pain interacted and exacerbate each other, but could not provide a more definite opinion regarding any relationship between his current acquired psychiatric disorder and his service-connected spine disorder due to the multitude of other potential contributing and aggravating factors.  In this regard, this opinion was provided by a qualified medical professional, uninterested in the outcome of the Veteran's claim, and involves a review of the medical evidence of record.  In particular, the October 2010 VA medical opinion addresses the fact that there is evidence of multiple potential causes revealed in the record for the Veteran's acquired psychiatric disorder which include, in addition to his service-connected spine disorder, the stress of working and pursuing a degree and family issues, as well as any hereditary proclivity.  See e.g., the October 1999 VA medical treatment record, and the November 2000 private treatment record from Dr. Denburg.  Therefore, despite the examiner's conclusion that a connection to any service-connected disorder cannot be determined, this opinion is of the greatest probative weight in that a rationale is provided which addresses the evidence of record.  See Jones v. Shinseki, 23 Vet. App. at 391; see also Nieves-Rodriguez; Stefl, supra.  As such, the Board concludes that the most probative medical opinion of record indicates that a definitive relationship either as secondary to or aggravated by the Veteran's service-connected spine disorder cannot be established.

The Court has held that that use of equivocal language such as "possible," or, in this case, "could be a possibility," makes a statement by an examiner which is speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Speculation is not legally sufficient to establish service connection.  Therefore, as the weight of the competent medical evidence of record indicates that a relationship between the Veteran's current acquired psychiatric disorder and his military service cannot be determined, service connection cannot be granted on a secondary or aggravated basis.

Finally, there is no evidence of any kind in the record to suggest that the Veteran's current acquired psychiatric disorder is directly due to his military service.  There is no evidence of any direct connection between his acquired psychiatric disorder and his military service, or of any chronic acquired psychiatric disorder during his military service, or of any history of continuity of symptomatology of such a disorder from his military service.  In fact, the only statement or evidence in this regard is the VA medical examiner's July 2005 opinion the Veteran's acquired psychiatric disorder is "unrelated" to his service, and would have developed regardless of his military service.  As such, the evidence of record indicates that there is no connection between the Veteran's military service and his currently diagnosed acquired psychiatric disorder.  Shedden, 381 F.3d at 1167.  Furthermore, the first evidence of any treatment for anxiety after service is from November 1999; however, the private treatment record from Dr. Denburg dated in April 2000 indicates a ten-year history of anxiety.  Even so, at the earliest this shows evidence of relevant symptoms beginning around 1990 or about 7 years after the Veteran's release from active military service.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, there is no competent or credible evidence of a connection between the Veteran's current acquired psychiatric disorder and his military service.  Likewise, with no competent or credible evidence of a diagnosis of an acquired psychiatric disorder within one year after service, or indeed until 1990, the Veteran is not entitled to application of the presumptive provisions either regarding psychoses.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection, on direct, secondary, or aggravation bases, for an acquired psychiatric disorder in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder on a direct or presumptive basis, or as secondary to or aggravated by his service-connected spine disorder, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for an acquired psychiatric disorder, including as secondary to a service-connected spine disorder, is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


